Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT PROXY STATEMENT PURSUANT TO SECTION 14(A) OF THE SECURITIES EXCHANGE ACT OF 1934 (AMENDMENT No.) Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6 (e) (2) [X] Definitive Proxy Statement [ ] Definitive Additional Materials [ ] Soliciting Material Pursuant to sec. 240.14a-11(c) or 240.14a-12 GLOBAL GOLD CORPORATION (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i) (1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount of which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11 (a) (2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: April 28, 2008 Dear Stockholder: You are cordially invited to attend the Annual Meeting of Stockholders (the "Annual Meeting") of Global Gold Corporation, which will be held on Friday, June 13, 2008 at 10:00 a.m. at Global Gold Corporation, located at 45 East Putnam Avenue, Suite 118, Greenwich, Connecticut 06830. Details of the business to be conducted at the Annual Meeting are given in the attached Notice of Annual Meeting of Stockholders and the attached Proxy Statement. Whether or not you plan to attend the Annual Meeting, please complete, sign, date and return the enclosed proxy promptly in the accompanying reply envelope. If you decide to attend the Annual Meeting and wish to change your proxy vote, you may do so automatically by voting in person at the Annual Meeting. We look forward to seeing you at the Annual Meeting. Van Z. Krikorian Chairman of the Board Greenwich, Connecticut Global Gold Corporation  45 East Putnam Avenue  Greenwich, CT 06830 Phone: 203.422.2300  Fax: 203.422.2330 www.globalgoldcorp.com GLOBAL GOLD CORPORATION 45 East Putnam Avenue, Suite 118 Greenwich, Connecticut 06830 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To be held on June 13, 2008 Notice is hereby given that the 2008 Annual Meeting of Stockholders (the "Annual Meeting") of Global Gold Corporation ("Global Gold," the "Company," "we," "us," or "our") will be held on Friday, June 13, 2008 at 10:00 a.m. at the Company's offices, located at 45 East Putnam Avenue, Suite 118, Greenwich, Connecticut 06830, for the following purposes: 1. To elect five (5) directors to serve on our Board of Directors until their respective successors are duly elected and qualified; 2. To ratify the appointment of Sherb & Co., LLP as our independent auditors for the fiscal year ending December 31, 2008; and 3. To consider and act upon any other matters that may properly be brought before the Annual Meeting and at any adjournments or postponements thereof. Any action may be taken on the foregoing matters at the Annual Meeting on the date specified above, or on any date or dates to which, by original or later adjournment, the Annual Meeting may be adjourned or to which the Annual Meeting may be postponed. The Board of Directors has fixed the close of business on April 17, 2008 as the record date for determining the stockholders entitled to notice of, and to vote at, the Annual Meeting and at any adjournments or postponements thereof. Only stockholders of record of our Common Stock, $0.001 par value per share, at the close of business on April 17, 2008 will be entitled to notice of, and to vote at, the Annual Meeting and at any adjournments or postponements thereof proxy. By Order of the Board of Directors Greenwich, Connecticut April 28, 2008 WHETHER OR NOT YOU PLAN TO ATTEND THE MEETING, PLEASE COMPLETE, SIGN, DATE AND PROMPTLY RETURN THE ENCLOSED PROXY CARD IN THE POSTAGE-PREPAID ENVELOPE PROVIDED. IF YOU ATTEND THE ANNUAL MEETING, YOU MAY VOTE IN PERSON IF YOU WISH, EVEN IF YOU HAVE PREVIOUSLY RETURNED YOUR PROXY CARD. PROXY SOLICITATION AND VOTING INFORMATION 1 PROPOSAL 1: ELECTION OF DIRECTORS 3 INFORMATION REGARDING NOMINEES FOR DIRECTOR 3 THE BOARD OF DIRECTORS AND CORPORATE GOVERNANCE 5 COMMITTEES OF THE BOARD 5 The Audit Committee 5 Report of the Audit Committee 5 The Nominating Committee 6 The Compensation Committee 6 Report of the Compensation Committee 6 Attendance at Board, Audit Committee, Compensation Committee and Annual Stockholders Meetings 7 Compensation Committee Interlocks and Insider Participation 7 Membership and Meetings of the Board and its Committees Table For Year 2007(1) 8 Compensation Discussion and Analysis 8 Executive Compensation Objectives and Philosophy 8 CEO Compensation 9 COMPENSATION OF DIRECTORS 9 Directors' Compensation Table For Year 2007 9 EXECUTIVE OFFICERS 10 EXECUTIVE COMPENSATION 12 Summary Compensation Table 12 Narrative Disclosure to the Summary Compensation Table 14 Description of Employment Arrangements with the Companys Named Executive Officers 14 Description of Bonuses 17 Outstanding Equity Awards at Fiscal Year End 2007 Table 18 OWNERSHIP OF SECURITIES 19 Beneficial Ownership Table 19 Section 16(a) Beneficial Ownership Reporting Compliance 22 Certain Relationships and Related Transactions 22 PROPOSAL 2: RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS 23 CODE OF BUSINESS CONDUCT AND ETHICS 25 SOLICITATION OF PROXIES 25 STOCKHOLDER PROPOSALS AND DIRECTOR NOMINATIONS FOR 2009 25 STOCKHOLDER COMMUNICATIONS WITH THE BOARD OF DIRECTORS 25 OTHER MATTERS 26 i GLOBAL GOLD CORPORATION 45 East Putnam Avenue, Suite 118 Greenwich, Connecticut 06830 PROXY STATEMENT FOR 2 To be held on June 13, 2008 PROXY SOLICITATION AND VOTING INFORMATION This Proxy Statement is furnished in connection with the solicitation of proxies by the Board of Directors of Global Gold Corporation ("Global Gold," the "Company", "we," "us," or "our") for use at the 2008 Annual Meeting of Stockholders of Global Gold Corporation to be held on June 13, 2008, and at any adjournments or postponements thereof (the "Annual Meeting"). At the Annual Meeting, stockholders will be asked (1) to vote upon the election of five (5) directors to our Board of Directors, (2) to ratify and approve the appointment of Sherb & Co., LLP as our independent auditors for the fiscal year ending December 31, 2008 and (3) to act upon any other matters that may properly be brought before the Annual Meeting and at any adjournments or postponements thereof. The mailing address of the principal executive office of the Company is 45 East Putnam Avenue, Suite 118, Greenwich, Connecticut 06830. This Proxy Statement and the accompanying Notice of Annual Meeting and Proxy Card are first being sent to stockholders on or about April 28, 2008. In accordance with Global Gold's By-laws, the presence, in person or by proxy, of holders of at least a majority of the total number of outstanding shares of Common Stock entitled to vote is necessary to constitute a quorum for the transaction of business at the Annual Meeting. The affirmative vote of the holders of a plurality of the shares of Common Stock cast on the matter at the Annual Meeting (assuming a quorum is present) is required for the election of directors. The affirmative vote of the holders of a majority of the shares of Common Stock cast on the matter at the Annual Meeting (assuming a quorum is present) is required for the ratification of the appointment of our auditors and the approval of any other matters properly presented at the Annual Meeting. For the purpose of determining whether the stockholders have approved matters other than the election of directors under Delaware law, abstentions are treated as shares present or represented and voting, so abstaining has the same effect as a negative vote. Broker "non-votes," or proxies from brokers or nominees indicating that such person has not received instructions from the beneficial owner or other person entitled to vote such shares on a particular matter with respect to which the broker or nominee does not have discretionary voting power, are not counted or deemed to be present or represented for the purpose of determining whether stockholders have approved that matter, but they are counted as present for the purpose of determining the existence of a quorum at the Annual Meeting. Our stockholders are requested to complete, sign, date and promptly return the accompanying Proxy Card in the enclosed postage-prepaid envelope. Shares represented by a properly executed proxy received prior to the vote at the Annual Meeting and not revoked will be voted at the Annual Meeting as directed on the proxy. If a properly executed proxy is submitted and no instructions are given, the proxy will be voted FOR the election of the nominees for director named in this Proxy Statement and FOR ratification of the Board of Directors selection of Sherb & Co., LLP as our independent auditors for the fiscal year ending December 31, 2008. It is not anticipated that any matters other than those set forth in this Proxy Statement will be presented at the Annual Meeting. If other matters are presented, proxies will be voted in accordance with the discretion of the proxy holders. 1 A stockholder of record may revoke a proxy at any time before it has been exercised by filing a written revocation with the Secretary of Global Gold at our address set forth above, by (i) giving written notice to the Companys Secretary at the Companys address indicated above (ii) duly executing a subsequent proxy relating to the same shares and delivering it to the Companys Secretary at or before the Annual Meeting, or (iii) attending the Annual Meeting and voting in person (although attendance at the Annual Meeting will, not in and of itself, constitute revocation of a proxy). Any stockholder of record as of the Record Date attending the Annual Meeting may vote in person whether or not a proxy has been previously given, but the presence (without further action) of a stockholder at the Annual Meeting will not constitute revocation of a previously given proxy. Global Golds Annual Report on Form 10-KSB for the fiscal year ended December 31, 2007, including financial statements for the fiscal year ended December 31, 2007, accompany these proxy solicitation materials. Copies of the exhibits to such report may be obtained by contacting the Companys Secretary at: Global Gold Corporation, 45 East Putnam Avenue, Suite 118, Greenwich, Connecticut 06830, Attn.: Drury Gallagher, Secretary, telephone number: (203) 422-2300 www.globalgoldcorp.com . 2 PROPOSAL 1: ELECTION OF DIRECTORS Our Board of Directors currently consists of five (5) members, with each of the directors serving until their successors are duly elected and qualified. All five (5) directors will be elected to the Board of Directors at the Annual Meeting to serve until their successors are duly elected and qualified. The Board of Directors, upon the recommendation of the Nominating Committee, has nominated Nicholas J. Aynilian, Drury J. Gallagher, Harry Gilmore, Ian C. Hague and Van Z. Krikorian to serve, each of which is currently serving as a director of Global Gold and was elected at last year's Annual Meeting. The Board of Directors anticipates that each of the nominees will serve, if elected, as a director. However, if any person nominated by the Board of Directors is unable to accept election (a condition which is not now anticipated), proxies will be voted for the election of such other person or persons as the Board of Directors may recommend. Biographical information regarding the nominees is listed below. INFORMATION REGARDING NOMINEES FOR DIRECTOR The following biographical descriptions set forth certain information concerning each of the nominees age, business experience, other directorships and committee memberships in publicly held corporations and current board and committee assignments: Business Experience During the Past Five Years, Other Directorships and Current Committee Memberships Name, Age, First Became A Director Nicholas Aynilian Age 44 Director since 2004 Mr. Aynilian currently serves on the Audit, Nominating, and Compensation Committees of the Company. He chairs the Audit Committee. Mr. Aynilian has been Vice-President, Secretary and Treasurer of N.Y. Aynilian & Co., Inc., an export-import business, since 1982. He founded Vanick Properties Incorporated in 1987 and has served as its President, Secretary and Treasurer since then. He also founded Aynilian Funding Corporation in 1992 and has served as President, Secretary and Treasurer since then. In addition, Mr. Aynilian is the founder and sole proprietor of N.J.A. Investments since 1986. Mr. Aynilian received his BS in Accounting in 1983 and his MBA in Finance in 1985, both from Fairleigh-Dickinson University. Drury Gallagher Age 69 Director since 1981 Mr. Gallagher currently serves as Chairman Emeritus, Treasurer, and Secretary of the Company. Mr. Gallagher has served as Chairman of the Company from 1982 until January 10, 2007. Mr. Gallagher served as President of the Company from 1982 until February 1, 1997 and as Chief Executive Officer of the Company from February 1, 1997 to January 10, 2007. Mr. Gallagher has served as Treasurer of the Company since 1982. 3 Business Experience During the Past Five Years, Other Directorships and Current Committee Memberships Name, Age, First Became A Director Harry Gilmore Age 70 Director since January 2007 Mr. Gilmore currently serves on the Audit, Nominating, and Compensation Committees of the Company. Mr. Gilmore is a retired Foreign Service Officer. In his thirty-five year career in the United States Foreign Service, Ambassador Gilmore held a number of senior positions. He served as the first U.S. Ambassador to the Republic of Armenia from May 1993 to July 1995. His other senior positions included Deputy Commandant for International Affairs, U.S. Army War College (1991-1992) and U.S. Minister and Deputy Commandant of the American Sector, Berlin (1987- 1990). Following the reunification of Germany, he served as Principal Officer of the U.S. Embassy Office, Berlin (1990-1991). Earlier in his Foreign Service career Mr. Gilmore served as Deputy Chief of Mission, U.S. Embassy, Belgrade (1981-1985) and Director, Office of Central European Affairs, U.S. Department of State. His other overseas postings included Munich, Moscow, Budapest and Ankara. Mr. Gilmore's final assignments as a Foreign Service Officer were devoted to the education and training of Foreign Service and other U.S. Government personnel assigned abroad. He was Dean of the Senior Seminar at the Foreign Service Institute (1996-1997) and Dean of Area Studies (1995-1996). Ian Hague Age 46 Director since January 11, Mr. Hague currently serves on the Audit, Nominating, and Compensation Committees of the Company. Mr. Hague is a co-founder of Firebird Management, LLC, which commenced operations in 1994 and manages over $3.25 billion in eight funds. He is a co-manager of Firebird Fund, Firebird New Russia Fund, Firebird Republics Fund, and Firebird Avrora Fund. Since 2005 , Mr. Hague has served as a member of the Supervisory Board of the Bank of Georgia and since 2002 he has served on the Board of Directors of Amber Trust, a private equity fund specializing in companies in the Baltic States. Van Krikorian Age 48 Director since January 1, 2004 Mr. Krikorian is currently the Chairman and Chief Executive Officer and continues to act as General Counsel of the Company. Mr. Krikorian served as Vice President and General Counsel of the Company from June 1, 2003 until September 30, 2004, and as President and General Counsel from October 1, 2004 until January 11, 2007. Mr. Krikorian is an Adjunct Professor of Law at Pace University Law School and is on the International Council of the George Washington University Elliott School. Prior to joining the Company, Mr. Krikorian was a partner in the New York office of Vedder, Price, Kaufman & Kammholz LLP from 1998 to 2003 and practiced law with Patterson, Belknap, Webb & Tyler from 1993 to 1998. He represented the Company as outside counsel since 1995 until June 1, 2003. In 1992, Mr. Krikorian was Armenia's Counselor and Deputy Representative to the United Nations. THE BOARD OF DIRECTORS RECOMMENDS A VOTE "FOR" THE NOMINEES NAMED ABOVE. 4 THE BOARD OF DIRECTORS AND CORPORATE GOVERNANCE Our Board of Directors currently consists of five (5) directors, as described in "Proposal 1: Election of Directors." Our Board of Directors believes that there should be a majority of independent directors on the Board of Directors. Our Board of Directors also believes that it is useful and appropriate to have members of management as directors. The current board members include three (3) independent directors and two (2) members of our management. The Board of Directors has determined that each of Messrs. Aynilian, Gilmore and Hague are "independent", based on the standards set forth by the New York Stock Exchange. The Board has also determined that with respect to each independent director no relationships exist which, in the opinion of the Board of Directors, would interfere with the exercise of independent judgment by such director in carrying out the responsibilities of a director. The Board of Directors has three standing committees: the Audit Committee, the Nominating Committee, and the Compensation Committee. COMMITTEES OF THE BOARD The Audit Committee During 2007, the Audit Committee met two (2) times. The Audit Committee assists the Board of Directors in its oversight of the Company's financial accounting and reporting processes. A copy of the Charter of the Audit Committee which describes this and other responsibilities of the Committee is available on the Companys website at www.globalgoldcorp.com. In accordance with the Charter of the Audit Committee, the Audit Committee has the sole authority for the appointment, replacement, compensation, and oversight of the work of our independent auditors, reviews the scope and results of audits with our independent auditors, reviews with management and our auditors our annual and interim operating results, considers the adequacy of our internal controls over financial reporting, our disclosure controls and procedures, considers our auditors' independence, and reviews and approves in advance all engagements of any accountant (including the fees and terms thereof). The Audit Committee is also responsible for establishing procedures for the receipt, retention and treatment of complaints regarding our accounting, internal accounting controls, or auditing matters, and the confidential, anonymous submission by employees of concerns regarding questionable accounting or auditing matters. The Audit Committee currently consists of Messrs. Aynilian, Gilmore and Hague. Each of the current members of the Audit Committee is "independent" under the standards established by the Securities and Exchange Commission (the "SEC") for members of audit committees and each member is "independent" under the standards set forth by the New York Stock Exchange for its listed companies . Mr. Aynilian has been determined by our Board of Directors to meet the qualifications of an "audit committee financial expert" in accordance with SEC rules. REPORT OF THE AUDIT COMMITTEE The information contained in this report shall not be deemed to be "soliciting material" or "filed" or incorporated by reference in future filings with the SEC, or subject to the liabilities of Section 18 of the Exchange Act, except to the extent that we specifically incorporate it by reference into a document filed under the Securities Act of 1933, as amended, or the Exchange Act. The Audit Committee has, among other activities, (i) reviewed and discussed with management our audited annual financial statements for the fiscal year ended December 31, 2007; (ii) discussed with Sherb & Co., LLP the matters required to be discussed by American Institute of Certified Public Accountants Auditing Standards Board in Auditing Standards No. 61 "Communications with Audit Committees" and (iii) considered the independence of Sherb & Co., LLP, by having discussions with representatives of Sherb & Co., LLP, having received and reviewed a letter from them including disclosures required by the Independence Standards Board Standard No. 1, "Independence Discussions with Audit Committees." On the basis 5 of the above, the Audit Committee has recommended to the Board of Directors that our audited financial statements for the fiscal year ended December 31, 2007 be included in our Annual Report on Form 10-KSB for the year ended December 31, 2007. Submitted by the Audit Committee of the Board of Directors Nicholas J. Aynilian, Chairman Harry Gilmore Ian Hague April 8, 2008 The Nominating Committee On June 15, 2007, the Board of Directors adopted a Charter for the Nominating Committee (the "Nominating and Governance Charter"), a copy of which is available on the Companys website at www.globalgoldcorp.com. During 2007, the Compensation Committee met one (1) time. The Nominating Committee provides certain principles and guidelines by which the Board of Directors of the Company shall fulfill its responsibility to the stockholders, potential stockholders and the investment community. The committee assists to set forth (i) corporate governance principles intended to promote the efficient, effective and transparent governance of the Company, and (ii) procedures for the identification and selection of individuals qualified to become directors. Stockholders are encouraged to recommend individuals for consideration to become nominees to the Board of Directors as set forth under "STOCKHOLDERS PROPOSALS AND DIRECTOR NOMINATIONS", below. The Nominating Committee uses established criteria for the selection of nominees and reviews each candidate to determine if the candidate has the appropriate skills and characteristics required of board members. In evaluating candidates, the Nominating Committee considers issues of independence, diversity and expertise in numerous areas, including experience in the gold mining industry, finance, marketing, and international affairs. The Nominating Committee selects individuals of the highest personal and professional integrity who have demonstrated exceptional ability and judgment in their field and who would work effectively with the other directors and nominees to the Board of Directors. The Nominating Committee currently consists of Messrs. Aynilian, Gilmore and Hague. Each of the current members of the Nominating Committee is "independent" under the standards established by the Securities and Exchange Commission (the "SEC") for members of nominating committees and each member is "independent" under the standards set forth by the New York Stock Exchange for its listed companies . The Compensation Committee On May 10, 2006, the Board of Directors adopted a Charter for the Compensation Committee (the "Compensation Committee Charter"), a copy of which is available on the Companys website at www.globalgoldcorp.com . During 2007, the Compensation Committee met four (4) times. The Compensation Committee assists the Board of Directors in its oversight of the compensation of the directors and officers of the Company. In accordance with the Compensation Committee Charter, the responsibilities of the Compensation Committee are to (i) review and recommend to the Board for approval compensation (including incentive compensation plans and equity based compensation plans) of the Companys CEO, executive officers and other key officers; (ii) review and approve general benefits and compensation strategies; (iii) develop and approve all stock ownership, stock option and other equity based compensation plans of the Company; and (iv) grant any shares, stock options, or other equity based awards under all equity based compensation plans. 6 The Compensation Committee currently consists of Messrs. Aynilian, Gilmore and Hague. Each of the current members of the Compensation Committee is "independent" under the standards established by the Securities and Exchange Commission (the "SEC") for members of compensation committees and each member is "independent" under the standards set forth by the New York Stock Exchange for its listed companies . REPORT OF THE COMPENSATION COMMITTEE The information contained in this report shall not be deemed to be soliciting material or filed or incorporated by reference in future filings with the SEC, or subject to the liabilities of Section 18 of the Exchange Act, except to the extent that we specifically incorporate it by reference into a document filed under the Securities Act of 1933, as amended, or the Exchange Act. The compensation Committee, among other activities, has reviewed and discussed Compensation Discussion and Analysis set forth herein with management of the Company and based upon such review and discussion, the Compensation Committee recommended to the Board of Directors the Compensation Discussion and Analysis be included in the Company Form 10-K and this proxy statement. Submitted by the Compensation Committee of the Board of Directors: Nicholas J. Aynilian Harry Gilmore Ian Hague April 8, 2008 Attendance at Board, Committee, and Annual Stockholders Meetings. The Board of Directors met seven (7) times during 2007. Each of the Company's directors is expected to attend each meeting of the Board of Directors and any committees on which he serves. In 2007, each of our directors attended one hundred percent (100%) of the meetings of the Board of Directors and of the committees on which he served. We do not currently have a policy requiring attendance of our directors at our annual meetings of stockholders. COMPENSATION COMMITTEE INTERLOCKS AND INSIDER PARTICIPATION During the fiscal year ended December 31, 2007, Messrs. Aynilian, Gilmore and Hague served as the members of our Compensation Committee. None of the members of our Compensation Committee is, or has been, one of our officers or employees or an officer or employee of any of our subsidiaries. No member of our compensation Committee serves as a member of the Board of Directors or Compensation Committee of any entity that has one or more executive officers serving as a member of our Board of Directors or Compensation Committee. 7 MEMBERSHIP AND MEETINGS OF THE BOARD AND ITS COMMITTEES TABLE FOR YEAR 2007 Nominating Committee Compensation Committee Name Board of Directors Audit Committee Drury J Gallagher* Chair Emeritus Van Z. Krikorian* Chair Nicholas J. Aynilian Member Member Member Member Ian C. Hague Member Member Member Member Harry Gilmore Member Member Member Member Number of Meetings Held in 2007 7 2 1 4 Includes 5 telephonic Includes 1 telephonic Includes 0 telephonic Includes 2 telephonic Notes to Membership and Meetings of the Board and its Committees Table *Non-independent Board member. COMPENSATION DISCUSSION AND ANALYSIS Our Compensation Committee has the sole authority and responsibility to review and determine, or recommend to our Board of Directors for determination, the compensation package of our Chief Executive Officer and each of our other named executive officers, each of whom is identified in the  Summary of Compensation Table  below. Our Compensation Committee also considers the design and effectiveness of the compensation program for our other executive officers and approves the final compensation package, employment agreements and stock option grants for all of our executive officers. Our Compensation Committee is composed entirely of independent directors who have never served as officers of our company. Other information concerning the structure, roles and responsibilities of our Compensation Committee is set forth in  Proposal One: Election of Directors  Compensation Committee  section of this proxy statement. A discussion of the policies and decisions that shape our executive compensation program, including the specific objectives and elements, is set forth below. EXECUTIVE COMPENSATION OBJECTIVES AND PHILOSOPHY The objective of our executive compensation program is to attract, retain and motivate talented executives who are critical for the continued growth and success of the Company and to align the interests of these executives with those of our stockholders. In order to achieve this objective, in addition to annual base salaries, our executive compensation program utilizes a combination of annual incentives through long-term incentives and through equity-based compensation. In establishing overall executive compensation levels, our Compensation Committee considers a number of criteria, including the executives scope of responsibilities, prior and current period performance, compensation levels for similar positions at companies in our industry and attainment of individual and overall company performance objectives and retention concerns. Our Chief Executive Officer and our Compensation Committee believe that substantial portions of executive compensation should be linked to the overall performance of the Company, and that the contribution of individuals over the course of the relevant period to shareholder value will be considered in the determination of each executives compensation. We consider the compensation that is earned by executives in similar positions, our business performance and the challenges we are currently facing as we establish the various elements of our compensation program each year. 8 Generally, our Compensation Committee reviews and, as appropriate, modifies compensation arrangements for executive officers in the first quarter of each year, subject to the terms of existing employment agreements with our named executive officers, as discussed below. Other than with respect to the compensation of Mr. Krikorian, our Compensation Committee also takes into consideration the recommendations for executive compensation made by Mr. Krikorian, which recommendations are generally presented at the time of our Compensation Committees annual review of executive performance and compensation arrangements. In making such recommendations, Mr. Krikorian considers the overall performance of each executive and their contribution to the growth of our Company and its products as well as overall company performance through personal and corporate achievements. The contributions of each executive officer to development of prospects and projects, cost management and long-term value creation for our shareholders are considered in Mr. Krikorians recommendations and the review of the Compensation Committee as well as the retention of our executive officers. CEO COMPENSATION The principal factors considered by our Compensation Committee for Mr. Krikorians compensation package are generally the same as those considered by our Compensation Committee in relation to the compensation of the other executive officers. Mr. Krikorians base salary for 2007 was $225,000. The material terms of Mr. Krikorians employment agreement are described under  Narrative Disclosure to Summary Compensation Table  below. COMPENSATION OF DIRECTORS The Board of Directors believes that compensation for our directors should be equity-based compensation. Our independent directors do not receive consulting, advisory or other compensatory fees from us in addition to their compensation as directors. In July 2002, our Board of Directors had adopted a compensation policy for the directors that consists of annual awards of 50,000 shares of Common Stock to each director in recognition of his ongoing services as director. The shares payable for services for the 2006 fiscal year were issued on February 10, 2006. No additional fees are paid for service on the Committees of the Board. Beginning in 2007, the Company changed its policy to grant options as director compensation and not issue awards of Common Stock. On January 11, 2007, the Company issued options to purchase 100,000 shares of the Companys Common Stock under the Global Gold Corporation 2006 Stock Incentive Plan (the "GGC 2006 Incentive Plan") as director compensation to each of Messrs. Aynilian, Gallagher, Gilmore, Hague, and Krikorian at an exercise price of $0.86 per share which vested on July 11, 2007. On April 8, 2008, the Company issued options to purchase 100,000 shares of the Companys Common Stock under the GGC 2006 Incentive Plan as director compensation to each of Messrs. Aynilian, Gallagher, Gilmore, Hague, and Krikorian at an exercise price of $0.45 per share which vest on October 8, 2008. The Company maintains its practice of reimbursing reasonable expenses incurred for service on the Board or any of its Committees. DIRECTORS' COMPENSATION TABLE FOR YEAR 2007 The following table reflects the equity compensation received during the 2007 fiscal year by each non-management director who served on the Company's Board of Directors and the Committees of the Board of Directors. No cash compensation was paid to the Companys Board of Directors. Please see "SUMMARY COMPENSATION TABLE" for disclosure of Directors' fees paid to management directors in the 2007 fiscal year. 9 Stock Awards (1) Option Awards (2) Total Director Compensation Name of Director Nicholas J. Aynilian $ - $ 45,000 (3) $ Ian C. Hague $ - $ 45,000 (3) $ Harry Gilmore $ 43,000 (4) $ Notes to Directors' Compensation Table (1) This column represents the dollar amount grant date value recognized for financial statement reporting purposes with respect to the 2007 fiscal year for the fair value of Common Stock granted to the non-management Directors in 2007, in accordance with the provisions of Statement of Financial Accounting Standards (SFAS) No. 123R "Share-based Payments." See Note 2(j) on page F-14 of the consolidated financial statements in the Company's Annual Report on Form 10-KSB for the year ended December 31, 2007 regarding assumptions underlying valuation of equity awards.
